                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    COLUMBIA RIVER TECHNOLOGIES 1, LLC,

                              Plaintiff,
         v.                                                      OPINION and ORDER

    BLACKHAWK GROUP LLC, TIMOTHY A. CARNES,                            19-cv-385-jdp
    COIN MINER, LLC,

                              Defendants.


        Plaintiff Columbia River Technologies 1, LLC is suing defendants Blackhawk Group

LLC, Timothy A. Carnes, and Coin Miner LLC, for failing to timely deliver Bitcoin mining

equipment as promised. Columbia River asserts claims for breach of contract, unjust

enrichment, and violations of the Washington Consumer Protection Act. The court may

exercise jurisdiction under 28 U.S.C. § 1332 because Columbia River alleges that all of its

members are citizens on Washington, the defendants are citizens of other states, and the

defendants breached an agreement worth hundreds of thousands of dollars.1

        Defendants Blackhawk and Carnes (Blackhawk’s managing member) move to dismiss

all of Columbia River’s claims against them. Dkt. 22. (Coin Miner has not filed its own motion

or joined the other defendants’ motion.) Columbia River doesn’t oppose the dismissal of its

claims against Carnes for breach of contract and unjust enrichment, see Dkt. 33, at 22, so the

court will grant the motion to dismiss as to those claims. The court will also dismiss the claim

under the Washington Consumer Protection Act. Columbia River hasn’t plausibly alleged that




1
 At summary judgment, Columbia River will have to adduce specific evidence of the citizenship
of each party.
defendants’ conduct implicates a public interest, which is one of the elements under the Act.

But Columbia River has stated a claim against Blackhawk for breach of contract and unjust

enrichment, so the court will allow those claims to proceed.

       Defendant Blackhawk also moves for leave to deposit funds with the court. Dkt. 25.

Because Blackhawk hasn’t identified a useful purpose that the deposit would serve, the court

will deny that motion.



                                         ANALYSIS

A. Motion to dismiss

       1. Breach of contract

       Columbia River contends that Blackhawk breached its contract by failing to deliver

Bitcoin mining equipment that Columbia River had ordered and paid for. Blackhawk doesn’t

deny that it sells such equipment or that it received payment for equipment that was to be

delivered to Columbia River. But Blackhawk contends that Columbia River failed to adequately

allege that it had an agreement with Blackhawk. Rather, Blackhawk says Columbia River has

only alleged that it dealt with and paid Coin Miner, which then contracted separately with

Blackhawk.

       Both sides assume that Blackhawk can be held liable for violating a contract between

Columbia River and Coin Miner, so long as Coin Miner was acting as Blackhawk’s agent at the

time. See 12 Richard A. Lord, Williston on Contracts § 35:34 (4th ed. 2012) (“[A] principal is

bound by, and is liable on, a contract executed properly by its agent, within the actual or

apparent authority of the agent, and with the understanding that the agent is contracting on

behalf of the principal.”). And Blackhawk acknowledges that Columbia River alleges multiple


                                              2
times in its complaint that Coin Miner was acting as Blackhawk’s agent, but Blackhawk

contends that Columbia River hasn’t adequately alleged an agency relationship between

Blackhawk and Coin Miner.

       The court of appeals has cautioned district courts against requiring plaintiffs to plead

facts they can’t be expected to know without discovery. Olson v. Champaign Cty., Ill., 784 F.3d

1093, 1100 (7th Cir. 2015) (“Plaintiffs’ pleading burden should be commensurate with the

amount of information available to them.”). And Columbia River doesn’t have access to the

internal agreements between Blackhawk and Coin Miner. At the pleading stage, it is reasonable

to infer that Coin Miner was acting as Blackhawk’s agent from Columbia River’s allegations

that Coin Miner: informed Columbia River about Blackhawk’s equipment; represented that

Blackhawk’s equipment could be delivered promptly; touted Blackhawk’s reputation and

trustworthiness; and accepted payment on behalf of Blackhawk. Dkt. 1, ¶¶ 16–24. See also

Dkt. 33, at 5 (Columbia River allege in its brief that it “made a payment to Blackhawk through

Coin Miner”).2 These allegations are sufficient to give Blackhawk “fair notice of what the . . .

claim is and the grounds upon which it rests” and include “enough details about the subject-

matter of the case to present a story that holds together.” Swanson v. Citibank, N.A., 614 F.3d

400, 404 (7th Cir. 2010) (summarizing federal pleading standard). If the facts show later that

Blackhawk and Coin Miner didn’t have an agency relationship and that Blackhawk didn’t




2
  Blackhawk says that Columbia River can’t supplement its complaint with allegations in its
brief, but the court of appeals has repeatedly held the opposite. See Smith v. Boyle, 144 F.3d
1060, 1064–65 (7th Cir. 1998) (“A plaintiff is not held to the factual allegations of his
complaint when he is faced with a motion to dismiss it for failure to state a claim. He can
oppose the motion . . . with any factual allegations that are consistent with the allegations of
the complaint.”). Accord Smith v. Dart, 803 F.3d 304, 311 (7th Cir. 2015); Albiero v. City of
Kankakee, 122 F.3d 417, 419 (7th Cir. 1997).


                                               3
otherwise have a contract with Columbia River, Blackhawk may file a motion for summary

judgment at the appropriate time.

       2. Unjust enrichment

       To establish a claim for unjust enrichment, the plaintiff must prove three things: (1) the

plaintiff conferred a benefit upon the defendant; (2) the defendant had an appreciation or

knowledge of the benefit; and (3) the defendant accepted or retained the benefit under

circumstances making it inequitable for the defendant to retain the benefit without payment

of its value. Buckett v. Jante, 2009 WI App 55, ¶ 10, 316 Wis. 2d 804, 812, 767 N.W.2d 376,

380. (For the purpose of the motion to dismiss, the parties assume that Wisconsin law governs

the common-law claims.)

       Blackhawk seeks dismissal of this claim on three grounds: (1) Columbia River hasn’t

alleged that it gave a benefit to Blackhawk; (2) Columbia River’s claim for unjust enrichment

is inconsistent with its breach of contract claim; and (3) Blackhawk hasn’t retained a benefit

because it has moved to deposit with the court the funds it received from Coin Miner for the

equipment Columbia River ordered. The court rejects each of these contentions.

           a. Direct benefit

       Blackhawk doesn’t deny that it received nearly $400,000 for the equipment that

Columbia River ordered. Blackhawk’s contention that it didn’t receive a benefit from Columbia

River rests on the allegation that Columbia River didn’t pay Blackhawk directly. Rather,

Columbia River paid Coin Miner, which then paid Blackhawk. But Blackhawk doesn’t cite any

authority in its opening brief for the proposition that an unjust enrichment claim is defeated

if the benefit conferred by the plaintiff is passed through an intermediary before it reaches the

defendant. In its opposition brief, Columbia River cites the Restatement (Third) of Restitution


                                               4
and Unjust Enrichment § 48 (2011), which states: “If a third person makes a payment to the

defendant to which (as between claimant and defendant) the claimant has a better legal or

equitable right, the claimant is entitled to restitution from the defendant as necessary to

prevent unjust enrichment.” Columbia River also cites a nonprecedential decision in which the

Wisconsin Court of Appeals held that “a court may find unjust enrichment when a benefit is

provided to the defendant by a third party.” Crumble v. Johnson, 2019 WI App 39, ¶ 17, 388

Wis. 2d 258, 932 N.W.2d 193.

       In a footnote in its reply brief, Blackhawk cites two district court decisions that

dismissed unjust enrichment claims in part because the benefit at issue was conferred by a third

party rather than the plaintiff. See Blitz v. Monsanto Co., 317 F. Supp. 3d 1042, 1056 (W.D.

Wis. 2018); Emirat AG v. High Point Printing LLC, 248 F. Supp. 3d 911, 937 (E.D. Wis. 2017).

But in both cases, the relationship between the plaintiff and defendant was significantly more

remote than what Columbia River alleges in this case. For example, in Blitz, the plaintiff

asserted an unjust enrichment claim against Monsanto for a product he purchased at Home

Depot. And neither Blitz nor Emirat considered Restatement § 48 or reviewed Wisconsin law on

the question of how “directly” the plaintiff must confer a benefit on the defendant.

       Other than citing Blitz and Emirat, Blackhawk doesn’t identify a basis for rejecting

Restatement § 48 and Crumble, so it would be premature to dismiss the unjust enrichment claim

on the ground that Columbia River didn’t confer a benefit on defendants. Blackhawk is free to

raise a more developed argument in a motion for summary judgment.

           b. Alternative theories

       Blackhawk says that Columbia River can’t assert claims for both breach of contract and

unjust enrichment. It is true that Columbia River can’t recover for both breach of contract and


                                               5
unjust enrichment, but it is well established that Federal Rule of Civil Procedure 8(d)(2) and

(3) allow a plaintiff to plead claims in the alternative, even if the claims are inconsistent. See

Blanchard & Assocs. v. Lupin Pharm., Inc., 900 F.3d 917, 921 (7th Cir. 2018); Diamond Ctr., Inc.

v. Leslie's Jewelry Mfg. Corp., 562 F. Supp. 2d 1009, 1017 (W.D. Wis. 2008). Blackhawk cites

Martin v. LG Elecs. USA, Inc., No. 14-CV-83-jdp, 2015 WL 1486517, at *8 (W.D. Wis. Mar.

31, 2015), for the contrary view, but it was undisputed in that case that the plaintiff’s claim

was covered by a warranty. Because the parties in this case dispute whether there is a contract

that binds Blackhawk, Martin isn’t instructive.

           c. Motion to deposit funds

       The third element of its unjust enrichment claim requires Columbia River to show that

Blackhawk has retained the benefit it received from Columbia River. Blackhawk says that

Columbia River can’t make that showing because it has moved for leave to deposit with the

court the funds it received for the equipment that Columbia River ordered. The court will

address in a separate section Blackhawk’s motion to deposit funds with the court. But

regardless how the court resolves that motion, Blackhawk cites no authority for the view that

a party can avoid liability for unjust enrichment by offering to pay money into an escrow

account after the plaintiff files a lawsuit. See Wendell H. Stone Co., Inc. v. Metal Partners Rebar,

LLC, 318 F.R.D. 343, 347 (N.D. Ill. 2016) (motion to deposit entire amount sought by the

plaintiff doesn’t moot the plaintiff’s claim). In any event, Blackhawk doesn’t respond to

Columbia River’s argument that the money Blackhawk received for the original order isn’t a

proper measure of the benefit it received from Columbia River. Specifically, Columbia River

say that when Blackhawk failed to deliver the first order, it was forced to submit a second order

for the same mining equipment from Blackhawk and the price of that equipment was $230,000


                                                 6
more than the original order. Dkt. 15, ¶ 28. “Failure to respond to an argument . . . results in

waiver,” Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010), so the court will deny

Blackhawk’s motion to dismiss this claim.

       3. Washington Consumer Protection Act

       The Washington Consumer Protection Act prohibits “[u]nfair methods of competition

and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

RCW 19.86.020. Columbia River contends that it may invoke the Act because it is a citizen

of Washington and that both Blackhawk and Carnes violated its rights under the Act by

misleading them into believing that Blackhawk could deliver a timely product.

       Washington courts have interpreted the Act as requiring a plaintiff to show that the

defendant injured the plaintiff’s business or property by committing an unfair or deceptive act

or practice that occurred in trade or commerce and affected the public interest. Panag v. Farmers

Ins. Co. of Washington, 204 P.3d 885, 889 (Wash. 2009). Defendants seek dismissal of this

claim on multiple grounds, but the court need only consider one of them, which is that

Columbia River hasn’t alleged that defendants’ conduct affected the public interest. See Shugart

v. GYPSY Official No. 251715, its Engines, Mach., Appurtenances, No. 14-cv-1923RSM, 2015 WL

1965375, at *3 (W.D. Wash. May 1, 2015) (“[The] plaintiff must show that his lawsuit would

serve the public interest by addressing acts or practices that are injurious to the public.”).

       An unfair or deceptive practice affects the public interest if it: (1) violates certain types

of statutes related to the public interest (other than the Act itself); (2) injures other persons;

or (3) has the capacity to injure a substantial portion of the public. RCW 19.086.93; Segal Co.

(E. States) v. Amazon.Com, 280 F. Supp. 2d 1229, 1232–33 (W.D. Wash. 2003). In this case,

Columbia River doesn’t allege that defendants violated any statutes other than the Act itself


                                                7
and it doesn’t allege that anyone else was harmed by defendants’ alleged conduct. And the

Washington courts have held that, “[o]rdinarily, a breach of a private contract affecting no one

but the parties to the contract is not an act or practice affecting the public interest.” Hangman

Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 719 P.2d 531, 538 (Wash. 1986)

       Columbia River contends that it is reasonable to infer that defendants similarly misled

other customers, but Columbia River doesn’t allege any facts to support that inference. In the

cases they cite, the challenged conduct involved misleading language that was part of a standard

contract issued by the defendant. See Univ. of Washington v. Gov't Employees Ins. Co., 200 Wash.

App. 455, 473, 404 P.3d 559, 569–70 (2017); Potter v. Wilbur-Ellis Co., 62 Wash. App. 318,

327–28, 814 P.2d 670, 674–75 (1991). In cases in which the plaintiff failed to allege plausible

facts that others had or will be harmed by the same conduct in the future, courts have dismissed

claims under the Act for failure to state a claim upon which relief may be granted. See, e.g.,

Shugart, 2015 WL 1965375, at *3 (“As the circumstances alleged fail to indicate that Shugart’s

conduct extended in any way beyond the two parties to this service contract, the Court cannot

infer a public interest impact and must therefore dismiss Defendants' CPA counterclaim on the

pleadings.”); Segal Co., 280 F. Supp. 2d at 1234 (no public interest implicated for breach of

contract claim when the plaintiff failed to support conclusory allegation that the defendant’s

solicitation of the plaintiff was part of a pattern or generalized course of conduct). So the court

will dismiss this claim.

       Alternatively, Columbia River asks for leave to replead the claim. But Columbia River

doesn’t identify any additional facts it could provide that would implicate a public interest.

Because allowing Columbia River to file an amended complaint would be futile, the court

denies this request. Johnson v. Dossey, 515 F.3d 778, 780 (7th Cir. 2008) (“A district court need


                                                8
not allow the filing of an amended complaint, even when no responsive pleading has been filed,

if it is clear that the proposed amended complaint is deficient and would not survive a motion

to dismiss.”).

B. Motion to deposit funds

       Blackhawk seeks permission to deposit approximately $395,000 with the court. It says

that it “received this money from Coin Miner, LLC in connection with a transaction that did

not materialize. Blackhawk Group LLC has no claim to this money, but, due to the nature of

the transaction and the claims in this litigation, it is not certain who should receive the money.”

Dkt. 25. In its opposition brief, Columbia River asks the court to deny Blackhawk’s motion

“and instead direct Blackhawk to pay the funds to” Columbia River. Dkt. 30.

       Blackhawk cites no authority for its motion to deposit funds with the court. Federal

Rule of Civil Procedure 67 permits a court to accept funds under certain circumstances, but it

is a discretionary decision. See Maher Eng'g Co. v. Screwmatics of S.C., Inc., No. 14 CV 3761,

2014 WL 4979167, at *1 (N.D. Ill. Oct. 6, 2014) (St. Eve, J.) (citing cases). And it appears

that Blackhawk’s only purpose in filing the motion is to obtain dismissal from the case. But

the court has already determined that returning the payment from the original order wouldn’t

resolve Columbia River’s claims against Blackhawk because Columbia River seeks additional

damages. So depositing the funds with the court would accomplish little. See 12 Charles Alan

Wright and Arthur Miller, Fed. Prac. & Proc. Civ. § 2991 (3d ed.) (“[L]eave to make the deposit

will be refused if no purpose would be served by it.”); Jarzyna v. Home Properties, L.P., 201 F.

Supp. 3d 650, 656 (E.D. Pa. 2016) (denying Rule 67 when the “proposed deposit would not

afford Plaintiff complete relief”).




                                                9
       Like Blackhawk, Columbia River doesn’t cite any authority for the view that the court

can simply direct Blackhawk to pay Columbia River before Columbia River’s claims are

resolved. So the court will deny both sides’ requests. If the parties agree that Columbia River

is entitled to the money, Blackhawk is free to pay Columbia River directly.



                                           ORDER

       IT IS ORDERED that

       1. The motion to dismiss filed by defendants Blackhawk Group LLC and Timothy
          Carnes, Dkt. 22, is GRANTED as to: (1) Columbia River Technologies 1, LLC’s
          claims against Carnes for breach of contract and unjust enrichment; and
          (2) Columbia River’s claim against Blackhawk and Carnes for violating the
          Wisconsin Consumer Protection Act. The motion is DENIED in all other respects.

       2. Defendant Carnes is DISMISSED from the case.

       3. Defendant Blackhawk’s motion to deposit funds with the court, Dkt. 25, is
          DENIED.

       Entered October 1, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              10
